Citation Nr: 9918945	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  97-29 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse-payee and daughter



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
January 1971.

By rating decision issued in August 1994, the Montgomery, 
Alabama, Department of Veterans Affairs (VA), Regional Office 
(RO) granted service connection for a malignant lymphoma of 
the stomach (classified as non-Hodgkin's lymphoma) due to 
Agent Orange exposure in the Republic Of Vietnam (RVN).  A 
temporary total rating was assigned from 1-year following the 
termination of the veteran's chemotherapy.  A future 
examination was also established in order to determine the 
disabling residuals, if any, manifested by the veteran.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the July 1997 rating decision of the Montgomery 
VARO which proposed to reduce the disability rating for 
malignant lymphoma of the stomach from 100 to 0 percent and 
denied entitlement to special monthly compensation (SMC) 
based on the need for aid and attendance due to service-
connected disabilities.  In August 1997, the veteran 
expressed his dissatisfaction and requested a competency 
determination, as well as a hearing on the merits of his SMC 
claim.  He also requested a predetermination hearing as to 
the reduction of his disability rating for malignant 
lymphoma.  The veteran was issued a statement of the case 
(SOC) as to his SMC claim only in September 1997, and the RO 
received his substantive appeal in October 1997.  The 
veteran, his spouse and their daughter presented testimony as 
to the SMC and reduction claims at a hearing before the local 
Hearing Officer (HO) in November 1997.  By decision and 
supplemental statement of the case (SSOC) issued in June 
1998, the HO denied entitlement to SMC and implemented the 
reduction as to the veteran's 'additional' malignant lymphoma 
claim.

A review of the evidentiary record reveals that the HO's June 
1998 decision and SSOC also found the veteran to be 
incompetent for VA purposes as of June 2, 1998.  The 
appellant, the veteran's spouse, was designated as payee on 
his behalf.

In regards to the reduction of the veteran's malignant 
lymphoma of the stomach from 100 to 0 percent, the Board 
observes that the appellant, with carbon copy to the American 
Legion, was furnished with a copy of this adverse 
determination, as well as of her procedural and appellate 
rights, by VA letter dated June 8, 1998.  The VA letter 
accompanying the SSOC, also dated June 8, 1998 and with 
carbon-copy to The American Legion, specifically informed the 
appellant that the SSOC contained changes or additions to the 
original September 1997 SOC, and indicated that she had 60-
days within which to comment before preparing the case for 
Board consideration.  See 38 C.F.R. § 20.302 (b), (c) (1998).  
To date, the appellant  has not responded.  Therefore, in the 
absence of a timely notice of disagreement, the Board lacks 
jurisdiction to consider the reduction claim herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  Service connection has been established for arthritis of 
the cervical spine, rated as 10 percent disabling, 
degenerative arthritis of the thoracic spine, rated as 10 
percent disabling, and for sinusitis and rhinitis, rated as 
10 percent disabling.  Service connection has also been 
established at the noncompensable disability level for 
malignant lymphoma of the stomach and residuals of a fracture 
of the 8th right rib.

3.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to care for himself or 
protect himself from the dangers or hazards incident to his 
daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
by reason of being in need of aid and attendance of another 
person have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that the aforementioned 
service-connected disabilities render him in need of regular 
aid and attendance of another person.  Therefore, he believes 
that he is entitled to the benefit sought.

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Review of the evidentiary record indicates that the veteran 
has established service connection for arthritis of the 
cervical spine, rated as 10 percent disabling, degenerative 
arthritis of the thoracic spine, rated as 10 percent 
disabling, and for sinusitis and rhinitis, rated as 10 
percent disabling.  Service connection has also been 
established at the noncompensable disability level for 
malignant lymphoma of the stomach and residuals of a fracture 
of the 8th right rib.

SMC is payable to individuals who are so helpless as a result 
of service-connected disability that they are in need of the 
regular aid and attendance of another person.  38 U.S.C.A. 
1114 (West 1991 & Supp. 1998).  The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in 38 C.F.R. 3.352(a) (1998).  
38 C.F.R. 3.350(b)(3) (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1998).

Entitlement to SMC at the aid and attendance rate is 
warranted where the veteran is rendered helpless or bedridden 
as a result of service-connected disabilities alone.  This 
has not been demonstrated.  On VA examination in May 1995, it 
was noted that veteran was discovered to have malignant 
lymphoma of the stomach in 1993.  The veteran reported having 
finished chemotherapy in May 1994.  Private treatment records 
developed by Dothan Hematology & Oncology and Flowers 
Hospital between 1995 and 1997 show treatment on occasion for 
sequelae resulting from multiple small strokes.  He was 
hospitalized for a transient ischemic attack in November 
1996.  A January 1997 CT scan of the abdomen and pelvis 
showed normal findings.  These treatment records also show 
several diagnoses of a history of non-Hodgkin's lymphoma.  
Treatment records developed by the veteran's private 
physician in July 1996 and January 1997 indicated that the 
veteran had responded nicely to chemotherapy and had been in 
complete remission for almost 3 years.  

The veteran was afforded VA general medical and aid & 
attendance examinations in May 1997.  General medical 
examination of the veteran revealed diagnoses of multiple 
infarct dementia, right hemiparesis secondary to previous 
strokes, status post internal fixation of a fracture of the 
right hip, controlled hypertension, status post chemotherapy 
non-Hodgkin's lymphoma with liver metastasis and adenomatous 
of the polyp.  The aid & attendance examiner indicated that 
due to his right hemiparesis, the veteran has to feed himself 
with his left hand but needs help with dressing, buttoning 
his clothes and so forth.  He also needs help with bathing.  
The veteran could shave himself with an electric razor but 
needs help in attending to the needs of nature.  It further 
noted that due to his right hemiparesis, the veteran is only 
able to walk some with a walker and with the assistance of 
someone standing because of poor balance and weakness.

Notwithstanding, the appellant has presented various 
statements and testimony alleging that there is a 
relationship between the veteran's malignant lymphoma and 
strokes.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
stated that in order for a claim to be well grounded, there 
must be competent evidence of current disability, objective 
evidence of the incurrence or aggravation of a disease or 
injury during service, and a nexus between the in-service 
injury or disease and the current disability.  That means 
that for a well-grounded claim for service connection, there 
must be a current disability, disease or injury during 
service, and a link between the two.  Furthermore, the 
evidence needed to establish service connection for any 
particular disability must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause or symptoms during 
service, a competent opinion of a medical professional is 
required.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the instant case, a nexus between the veteran's cancer and 
multiple strokes has not been shown by competent medical 
evidence.  Indeed, the October 1997 statement from Tom Brown, 
MD, of Dothan Hematology & Oncology specifically indicated 
that treatment of the veteran's cancer was complicated by the 
fact that he also suffered from a history of multiple strokes 
and had been essentially 100% disabled with stokes prior to 
the lymphoma being diagnosed.  In addition, an April 1998 VA 
examiner opined, based a review of the veteran's claims file, 
pertinent history and examination, that the veteran's strokes 
were not caused by his service-connected malignant lymphoma 
of the stomach.

In sum, the Board finds that the veteran's current service-
connected disabilities have not been clinically shown to 
result in functional incapacity; thereby requiring the 
regular aid and attendance of another person.  Accordingly, 
the Board concludes that the legal criteria of 38 C.F.R. § 
3.352(a) are not satisfied.  

The Board does not find that the evidence as to the need for 
regular aid and attendance is in equipoise, and the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

